Citation Nr: 1729963	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-02 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to a rating in excess of 20 percent for left shoulder status post clavicle resection and acromioplasty.

3.  Entitlement to a rating in excess of 20 percent for right shoulder acromioclavicular (AC) joint separation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from June 1986 to June 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The January 2012 rating decision continued a 10 percent rating for the Veteran's left shoulder disability, continued a 10 percent rating for his right shoulder disability, continued a 10 percent rating for his left finger scar, and denied service connection for a left knee disability.  The Veteran submitted a notice of disagreement with the shoulder ratings and denial of service connection for his left knee, only.

In a July 2016 rating decision, the AOJ provided increased 20 percent ratings for the Veteran's right and left shoulder disabilities, effective July 1, 1997.  Additionally, the AOJ additionally closed the prior evaluation for the shoulders and entered new evaluations (20 percent) with the addition of degenerative joint disease, as a progression of his prior disabilities (as written on the title page), effective September 22, 2011.  This is essentially a change in the description of the Veteran's disabilities based on x-ray evidence from September 22, 2011 of arthritis.  The AOJ changed the diagnostic codes from 5201 (in place from July 1, 1997 to September 22, 2011) to conjunctive diagnostic codes 5010-5201 (effective September 22, 2011).  The Veteran's ratings remained 20 percent through this change in diagnostic code; he is, therefore, not prejudiced by this change.

The Board notes that although the AOJ provided the increased 20 percent ratings effective July 1, 1997 that the Veteran's claim for increased ratings for his shoulder disabilities was filed in October 2011.  The July 2016 rating decision does not provide a reason why the Veteran was granted an increased rating for the period before October 2011, and did not indicate that there was clear and unmistakable evidence (CUE) found in any prior decisions.  Although the AOJ has addressed the Veteran's increased shoulder claims as though they have continued on appeal since his discharge from service, the Board will not.  The record shows that the Veteran was granted initial 10 percent ratings for his bilateral shoulder disabilities, with an effective date of July 1, 1997 (date following discharge from service) in a September 1999 rating decision.  The Veteran did not appeal that rating or submit new and material evidence within one year of that decision; as such it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2016).  The Veteran filed his claim for increased ratings for his bilateral shoulders on October 11, 2011; the Board will address the Veteran's claim for increased ratings for his shoulders from that date.

The Board notes that the Veteran is already in receipt of a total disability rating based on individual unemployability (TDIU).  

The issues of entitlement to increased ratings for the Veteran's bilateral shoulders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible medical and lay evidence of record reflects that the Veteran's left knee disability is not causally related to his service, may not be presumed so, and has not been chronically or continually disabling since his service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter provided in December 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist was also satisfied.  The Veteran's service treatment records, lay statements, and VA treatment records are contained in the virtual record.  The Veteran has not identified any additional records, VA or private, which may be pertinent and have not been associated with this record.

VA did not afford the Veteran an examination for his knee disorder claim.  VA did solicit an etiological opinion based on a review of the medical evidence of record.   Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  Here, as will be discussed in greater detail below, there is no credible evidence of continuity of symptomatology provided which would indicate that a current left knee disability may be associated with service.  There is no indication of an in-service injury or treatment.  As such, the Veteran's claim for a left knee disability does not meet the low threshold requirements of McLendon, and VA was not required to afford him an examination on that claim.

There is no indication in the record that any additional evidence, relevant to the issue decided, are available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. §  3.303(d). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. §  3.303(b).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a chronic conditions under 38 C.F.R. § 3.309.

The Veteran's DD 214 notes that the Veteran has been awarded the Southwest Asia Service Medal and the Kuwait Liberation Medal.  

Under 38 C.F.R. §  3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  See 38 C.F.R. §  3.317 (a)(1) (extended from December 31, 2016 by 81 Fed. Reg. 71,382  (October 17, 2016)). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection.

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317 (a).  "'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification."  38 C.F.R. § 3.317(a)(2); see Nuemann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order).  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id.  

It is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992).  With any piece of evidence, the credibility and weight to be assigned to the opinions are within the province of the Board as the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In October 2011, the Veteran filed a claim for service connection for a left knee disability.  His claim was written as a "request [for] service connection increase for both shoulders, left knee, left index finger."  

The Veteran was denied service connection for his left knee disability in January 2012.  On his March 2012 notice of disagreement (NOD), the Veteran's prior representative (attorney) noted that the Veteran was not requesting "service connection" but was seeking an increased rating.  The attorney indicated that the Veteran was already in receipt of a 10 percent rating for his left knee disability.  The Board has reviewed the record and the Veteran was not in receipt of a 10 percent rating for his left knee disability; indeed service connection for his left knee was not considered in any prior rating decisions or during his medical evaluation board in service.

The March 2012 NOD additionally stated that although VA had found that the Veteran's "service medical records were silent of any injury that occurred during the tenure with the military," that this information was incorrect.  The prior representative did not cite any in-service injury or treatment, or provide a date of any in-service injury.  On his January 2013 substantive appeal, the Veteran again noted that his left knee condition was already service-connected with a 10 percent rating and he was seeking an increased rating.  He again noted that statements that his service treatment records were silent for treatment for his left knee were incorrect.  The Veteran did not provide a statement regarding the onset of his left knee symptoms or an informational statement regarding any in-service injury or treatment.

The Board has reviewed the Veteran's service treatment records and has not found any indication of an in-service knee injury.  A January 1997 Report of Medical Assessment (self-assessment) included the Veteran's complaints regarding his shoulders, low back, sleep irregularity, hernias, left forefinger injury, hearing loss, and frequent urination.  It did not include complaints related to his left knee.  A January 1997 Report of Medical Board addressed the Veteran's left shoulder disability following surgery.  There was no indication of a left knee disability. 

In February 1997, the Veteran's report of medical history did not include complaint of any knee symptoms and included a denial of having a "trick" or locked knee.  His medical examination was normal regarding his knees.

The earliest medical records addressing the Veteran's lower extremities included treatment for upper thigh pain in May 1998 following a softball game.  He stated he pulled his thigh muscles as he started running after playing his first season softball game.  He was assessed with quadriceps muscle strain.

VA treatment records included an April 2004 record where the Veteran reported "long-standing pain returned to his left knee, shoulders, and low back."

An August 2004 record noted the Veteran reported degenerative joint disease in "multiple joints," and specifically his shoulders and "knees."  He was given a consultation to physical therapy.  A September 2004 record noted "recent acute on chronic left knee pain (playing basketball)."

A November 2004 physical therapy record included the Veteran's report of the onset of left knee pain one year ago when it "popped and locked up on me."  He was trying to put his left knee in external rotation to sit on the floor when he "couldn't move," then felt a pop.  He saw a private physician for tests and noted there were negative x-rays.  He reported escalated pain and continued popping.  On evaluation he had a positive McMurray test, showing a probably medial meniscal problem.  

A January 2005 MRI showed a "horizontal lateral tear of the posterior horn medial meniscus" and heterogeneous bone marrow signal, possibly a consequence of anemia.

In February 2005, the Veteran reported he "heard a pop and knee was stuck several months ago, has worked out but occasionally returns."  

The Veteran underwent left knee arthroscopy with partial meniscectomy of the posterior horn in August 2005.  He continued to have knee symptoms, and underwent a second arthroscope in November 2006.

A March 2008 record noted that the Veteran was again seeking treatment for left knee pain and that x-rays showed "left knee beginning degenerative joint disease."

In July 2016, the AOJ had a VA evaluator review the Veteran's medical records and provide a medical opinion regarding whether the Veteran's left knee disability was related to or caused by his Gulf War service.  The examiner opined that the left knee disability was less likely than not caused by or related to exposure events the Veteran experienced in service in Southwest Asia.  The evaluator noted that treatment records showed the onset of the current left knee condition after service, as a result of a posterior horn medial meniscus tear.  The evaluator noted that a meniscal tear was a biomechanical condition caused by biomechanical forces and is not known to result from environmental exposures.  Regarding direct service connection, the evaluator noted that service treatment records were silent for evidence of a chronic left knee condition having onset in service.  The evaluator additionally listed the VA treatment records from 2004 and 2005 that noted left knee symptom onset within a year of 2004 after his knee locked up and then "popped" when he tried to sit on the floor. 

Notably, the Veteran, and his prior-representative (attorney) have argued that he is already service-connected for his left knee disability.  The Board has reviewed the record and saw no indication that a claim regarding his left knee disability was addressed prior to his 2011 claim.  The Veteran and his prior-representative argued that his service treatment records included treatment or complaint regarding his left knee symptoms in service.  The Board has reviewed the service treatment records and found no complaints or treatment for the Veteran's left knee.  Indeed in January and February 1997 the Veteran denied a history of knee problems while reporting a number of other physical symptoms and conditions.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran would be competent to report symptoms he experienced and the onset of those symptoms.  Although his NOD and substantive appeal indicated he was treated for his left knee disability in service, service treatment records do not corroborate this claim.  Additionally, VA treatment records from 2004 included statements from the Veteran that his left knee symptoms began within the prior year.  He also underwent surgery for a meniscal tear in 2005.  Given the above, the Board finds that the Veteran's statements to medical providers in 2004 are likely more credible than his statements in his NOD and substantive appeal that he had left knee symptoms in service.  The Board notes the more recent allegations were advanced when there was a chance for pecuniary gain by the Veteran.  

Although the Veteran was diagnosed with "beginning" degenerative joint disease in 2008; he reported that prior left knee x-rays from 2003 or 2004 were negative.  As such, presumptive service connection under 38 C.F.R. § 3.309 is not warranted.

A medical provider has provided a negative nexus opinion regarding a link between the Veteran's left knee disability and his Gulf War service with a supporting rationale noting that a meniscal tear is a biomechanical condition and not known to result from environmental exposures.  The Board notes that the Veteran's left knee disability has been attributed to a known diagnosis of a meniscal tear, and that according to treatment records, a known incident of the knee locking and popping.

Lastly, the Board finds that direct service connection is not warranted as the Veteran's service treatment records do not include complaints or treatment for a left knee injury, and post-service records include statements from the Veteran that his left knee injury occurred in roughly 2003/2004, more than 5 years after discharge from service.  The competent medical evidence does not link a current left knee disorder to the Veteran's active duty service.  

As there is no evidence of an in-service diagnosis or treatment for a left knee condition, the Veteran's statements regarding the onset of his left knee symptoms in service are not credible, and there is no probative evidence of a relationship between the Veteran's current left knee disability and his period of service, the claim of entitlement to service connection for a left knee disability must be denied.


ORDER

Entitlement to service connection for a left knee disability is denied.


REMAND

In the June 2017 brief, the Veteran's current representative (DAV) noted that the Veteran's last VA examination was three years prior and that the Veteran maintained that the current severity of his bilateral shoulder disabilities was "well in excess of 20 percent ratings currently assigned."  The representative requested that the Veteran be scheduled for a current examination.

The Board additionally notes that the 2014 VA examination report indicated that repeat range of motion testing was not performed.  Specifically, it noted "no repetitive movements were performed."  Rotator cuff conditions were suspected in both shoulders, but the examiner indicated the Veteran was unable to perform the impingement tests, empty-can tests, external rotation/infraspinatus strength tests, or lift off subscapularis tests.  The Veteran was noted to have mechanical symptoms such as clicking or catching in both shoulders.  The Veteran was unable to perform the crank apprehension and relocation tests, which would have indicated shoulder instability.  Despite the examiner's indication that the Veteran was "unable" to perform some of the tests and maneuvers regarding his shoulder disabilities, the section asking to evaluate potential additional loss of motion during a flare-up or with additional use were not completed.  As the Veteran has stated his shoulder symptoms have increased, and the 2014 examination did not include repeat range of motion testing without explanation (e.g. did the Veteran refuse, did his pain preclude additional movement, etc.), an additional examination must be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral shoulder disabilities.  All appropriate tests necessary for the application of a disability rating by a rating official should be accomplished, and all clinical findings should be reported in detail.

If repeat range of motion testing cannot be completed, then the examiner should provide an explanation (e.g. the Veteran refused, pain precluded additional testing, etc.).  

2.  Thereafter, readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


